


Exhibit 10.13
NACCO Industries, Inc.


NACCO Industries Inc.
5875 Landerbrook Drive, Suite 220
Cleveland, Ohio 44124-4069
Attention: Secretary


Re:
[DATE] Grant of Award Shares Executive Long-Term Incentive Compensation
Plan                    



The undersigned is an employee of NACCO Industries, Inc. (the “Company”) or one
of its wholly-owned subsidiaries (together with the Company, the “Employers”) to
whom grants of an award (the “Award”) consisting of [insert number] fully paid
and nonassessable shares (the “Award Shares”) of Class A Common Stock, par value
$1.00 per share, of the Company (“Class A Common”) were made on [DATE] by the
Compensation Committee (the “Committee”) of the Board of Directors of the
Company pursuant to the NACCO Industries, Inc. Executive Long-Term Incentive
Compensation Plan (the “Plan”). I hereby accept the Award and acknowledge to and
agree with the Company as follows:
1.
Award/Surrender of Award Shares for Cashless Exercise. I acknowledge that the
Committee has granted the Award to me subject to the terms of the Plan and the
related Executive Long-Term Incentive Compensation Plan Guidelines for the
[DATE] through [DATE] Award Term (the “[DATE] Guidelines”) and the terms of this
Agreement. I hereby acknowledge the initial grant of [] shares of Class A Common
under the Plan. Coincident with my receipt of the Award, I agreed to immediately
and irrevocably surrendered [] Award Shares to the Company to be used to
partially satisfy my income and employment withholding tax obligations with
respect to the Award. As a result, upon receipt by the Company of this signed
letter agreement I will receive a stock certificate for [] shares of Class A
Common representing my non-surrendered Award Shares.



2.
Restrictions on Transfer. I represent and covenant that, other than a Transfer
(as defined below) (a) by will or the laws of descent and distribution, (b)
pursuant to a domestic relations order meeting the definition of a qualified
domestic relations order under Section 206(d)(3)(B) of the Employee Retirement
Income Security Act of 1974, as amended (“QDRO”), (c) to a trust (a “Trust”) for
my benefit or the benefit of my spouse, my children or my grandchildren
(provided that Award Shares transferred to such a Trust shall continue to remain
subject to the transfer restrictions hereinafter set forth) or (d) as otherwise
permitted under the Plan with the consent of the Committee (including, without
limitation, a cashless surrender in order to satisfy tax withholding
obligations), the Award Shares shall be non-transferable and I shall not make
(or attempt to make) any sale, assignment, transfer, exchange, pledge,
hypothecation or encumbrance of the Award Shares (collectively, a “Transfer”).



3.
Lapse of Restrictions. I acknowledge that the transfer restrictions on the
non-surrendered Award Shares set forth in paragraph (2) above shall lapse for
all purposes and shall be of no further force or effect upon the earliest to
occur of: (a) December 31, [DATE]; (b) the date of my death or permanent
disability; (c) five years after retirement in accordance with the terms of The
Combined Defined Benefit Plan of NACCO Industries, Inc. and Its Subsidiaries
(or, if I am not a member of such plan, five years after my termination of
employment with the Employers after reaching age 60 with at least 15 years of
service with the Employers) (or earlier with the approval of the Committee); (d)
an extraordinary release of transfer restrictions pursuant to Section 8(d) of
the Plan; (e) the Transfer of Award Shares pursuant to a QDRO, but only as to
the shares so transferred and (f) a lapse of transfer restrictions as determined
by the Committee in accordance with the Plan. As notice of such transfer
restrictions, I acknowledge that there is affixed to each stock certificate
representing Award Shares the following legend:



THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER SET FORTH IN THE NACCO INDUSTRIES, INC. EXECUTIVE LONG-TERM
INCENTIVE COMPENSATION PLAN (“PLAN”). SUCH RESTRICTIONS ON TRANSFER UNDER THE
PLAN SHALL LAPSE FOR ALL PURPOSES AND SHALL BE OF NO FURTHER FORCE OR EFFECT
AFTER DECEMBER 31, [DATE], OR SUCH EARLIER TIME AS PROVIDED IN THE PLAN.
4.
Obligations. I agree that each Trust and I shall fulfill the obligations imposed
with respect to Award Shares by the Plan, this Agreement and the [DATE]
Guidelines.


1



--------------------------------------------------------------------------------






5.
Rights. I understand that, subject to the transfer restrictions set forth
herein, I shall have all of the rights of a holder of Class A Common with
respect to the Award Shares, including the right to vote such shares, to receive
any dividends paid thereon and to participate in any of the matters described in
clauses (b) and (c) of Section 9 of the Plan. Any securities that I receive in
respect to Award Shares in connection with any of such matters shall be deemed
to be Award Shares, and shall be subject to the transfer restrictions set forth
herein to the same extent and for the same period as if such securities were the
original Award Shares with respect to which they were issued (unless such
restrictions are modified or eliminated by the Committee).



6.
Surrender of Certificates. I understand that: (a) in the case of a Transfer
under clause (a) or (b) of paragraph 2 above, on surrender to the Company by my
successor or successors in interest to the Award Shares of the appropriate
certificate or certificates reflecting the Award Shares, or (b) on surrender to
the Company (or its delegate) of the appropriate certificate or certificates
reflecting Award Shares with respect to which the transfer restrictions have
otherwise lapsed in accordance with paragraph 3 above, the Company shall cause a
new certificate or certificates to be issued without any legend referring to
such restrictions.



7.
Withholding. In order that the applicable Employer may satisfy its withholding
obligations with respect to the compensation income resulting from the grant of
any Award Shares, I agree to surrender the number the of Award Shares listed in
paragraph 1 above to partially satisfy my income and employment tax withholding
obligations on my Award. In the event that the surrender of such Award Shares is
insufficient to satisfy my withholding obligations, I authorize and direct the
applicable Employer to withhold from any amounts otherwise payable to me such
amounts of taxes with respect to the income attributable to such shares and at
such time or times as may be required to be withheld, including, without
limitation, taxes required to be withheld by reason of the compensation required
to be reported for Federal income and employment tax purposes by me, all as
determined in good faith in the sole judgment of the Company. If there are no
such amounts otherwise payable to me, or if such amounts are insufficient, I
will reimburse or indemnify the applicable Employer or make provision
satisfactory to the Board of Directors or the Committee (or to any officer
authorized for that purpose by the Board of Directors or the Committee) to
reimburse or indemnify the applicable Employer for such amounts of taxes at such
time and from time to time, as the Company may make demand for such
reimbursement or indemnity. If and to the extent that in the sole judgment of
the Board of Directors or the Committee (or any officer authorized for that
purpose by the Board of Directors or the Committee) it appears advisable to do
so, in order to enforce the Company’s rights under the Plan and this Agreement,
the Company shall not issue or cause to be issued to me (or to my successor in
interest), any new stock certificate without any legend referring to the
transfer restrictions with respect to the Award Shares as to which such
restrictions have lapsed, unless and until such amounts of taxes have been
withheld from amounts otherwise payable to me (or any of my successors in
interest), or I (or such successor in interest) reimburse or indemnify the
applicable Employer for such amounts of such taxes or make other provisions for
reimbursement or indemnification to the applicable Employer of such taxes,
satisfactory in the sole judgment of the Board of Directors or the Committee (or
such officer) exercised in good faith.



8.
No Right to Employment. I acknowledge that the grant of Award Shares to me does
not in any way entitle me to continued employment with the Employers and does
not limit or restrict any right that the Employers otherwise may have to
terminate my employment.



 
 
 
[Name]
ACCEPTED [DATE]
NACCO INDUSTRIES, INC.
 
 
 
By:
 
[Officer/Title]
 






2

